NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 13, 2017* 
                                Decided March 15, 2017 
                                             
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 16‐3511 
 
SHELDON DROBNY,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 16 C 1912 
RANDALL J. LANHAM, et al.,                          
      Defendants‐Appellees.                        Amy J. St. Eve, 
                                                   Judge. 
                                             
                                        O R D E R 
        
       In an Illinois federal court, Sheldon Drobny sued Randall Lanham and M. 
Richard Cutler, both out‐of‐state attorneys, for their conduct during the second of two 
corporate mergers. The attorneys moved to dismiss the suit for lack of personal 
jurisdiction, and the district court granted the motion. It reasoned that Drobny did not 
allege that his injuries arose from any of the attorneys’ forum‐related activities. On 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3511                                                                         Page 2 
 
appeal Drobny argues that the district court erred because, he says, his emails and 
telephone calls from Illinois to the attorneys, mentioned in his complaint, establish 
personal jurisdiction. We disagree and affirm the judgment because none of “the 
defendant[s’] conduct connects [them] to the forum in a meaningful way.” Walden v. 
Fiore, 134 S. Ct. 1115, 1125 (2014).  

        The first merger involved a public company in Illinois called Xformity 
Technologies, Inc., which Drobny owned. Lanham, a California attorney, asked Drobny 
about merging Xformity with Gold Star North American Mining, Inc., a private 
Colorado corporation that Lanham represented. In exchange for cash from Gold Star, 
Drobny agreed to the merger.  
         
        The second merger, which is the basis of this suit, occurred after Gold Star did 
not deliver all the agreed‐upon cash. To rectify the shortfall, Gold Star promised 
another merger. It agreed to merge with a different company, and the resulting 
corporation, Clearwave Telecommunications, Inc., based in Colorado, would pay 
Drobny the remaining money. According to Drobny, Lanham and Cutler, a Texas 
attorney, drafted the agreements and conducted due diligence for this second merger. 
Clearwave never delivered any money to Drobny.  
         
        Drobny sued Clearwave, Lanham, and Cutler in the Northern District of Illinois. 
He alleged that the attorneys breached their fiduciary duties, committed malpractice, 
and were grossly negligent in their work on the second merger because they should 
have known that Clearwave had no assets and therefore could not pay him. He also 
argued that the district court had personal jurisdiction over the lawyers because he had 
communicated by email and telephone with Lanham and Cutler over 14 months. (He 
attached to his complaint a log of email correspondence with the defendants.) The 
attorneys moved to dismiss for lack of personal jurisdiction. See FED. R. CIV. P. 12(b)(2). 
They declared that they never conducted business in Illinois after the first merger. 
Drobny did not dispute this, and the district court granted the motion. It concluded that 
it did not have general jurisdiction over the out‐of‐state attorneys because they were not 
“at home” in Illinois, and it did not have specific jurisdiction because none of the 
alleged torts during the second merger occurred in Illinois. The court also dismissed 
Clearwave for lack of service, a decision that Drobny does not challenge. 
         
        On appeal Drobny argues that the district court erred in concluding that it lacked 
specific personal jurisdiction over the attorneys. He contends that Lanham and Cutler 
purposefully directed their conduct at Illinois through their telephone and email 
No. 16‐3511                                                                           Page 3 
 
communications with him. He explains that he corresponded with them to try “to 
correct” their botched legal work on the second merger. Drobny also says that he is 
suing the attorneys in his individual capacity and derivatively on behalf of Clearwave. 
But he may not bring a derivative action pro se. See Rowland v. California Menʹs Colony, 
506 U.S. 194, 201–02 (1993); United States v. Hagerman, 545 F.3d 579, 581 (7th Cir. 2008). 
We thus focus only on his potential personal claims. 
         
        The district court correctly ruled that it lacked specific personal jurisdiction over 
Lanham and Cutler. Specific personal jurisdiction requires that the lawyers either 
purposefully availed themselves of benefits of Illinois law or that they directed their 
activities at Illinois and Drobny’s claims arose from those activities. See Burger King Corp. 
v. Rudzewicz, 471 U.S. 462, 472, 475 (1985); World‐Wide Volkswagen Corp. v. Woodson, 444 
U.S. 286, 297 (1980). Drobny did not allege facts to support specific personal jurisdiction. 
First, he did not contend that the lawyers availed themselves of benefits of Illinois law. 
Second, Drobny did not allege that in committing their purported torts during the 
second merger, the defendants had any contact with Illinois. Drobny narrates contacts 
that he initiated with the lawyers. Some concern the first merger; others occurred after 
the events that give rise to this litigation. And none concerns any effort by the lawyers 
to conduct business in Illinois concerning the second merger. Walden requires analysis 
of contacts between the defendants and the forum, not contacts between the plaintiff 
and the forum, or between the plaintiff and the defendants. Because the lawyers 
“formed no jurisdictionally relevant contacts” with Illinois during the second merger, 
Drobny has not identified a basis for specific personal jurisdiction over Lanham and 
Cutler. Walden, 134 S. Ct. at 1124–25. 
         
        A final matter. Drobny challenges the district court’s denial of his motion to 
recruit counsel because, based on his $16,000 in annual income, he argues that he is 
“unable to afford legal counsel.” 28 U.S.C. § 1915(e)(1). The district court denied his 
motion because it found that he was not indigent—his income was several thousand 
dollars above the poverty line established by the Department of Health and Human 
Services. We uphold the district court’s discretionary denial of Drobny’s motion for 
recruited counsel on another ground. We have no reason to conclude that recruited 
counsel would have affected this case’s outcome because an attorney could not change 
Drobny’s own account of the defendants’ out‐of‐Illinois activities. See Tidwell v. Hicks, 
791 F.3d 704, 709 (7th Cir. 2015).  
         
        The judgment of the district court is AFFIRMED.